Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 01/14/2022, in which claims 21-22, 25, 33-35, 37-38 were amended, claims 1-20, 23-24, 26-32, 36, 39-41 were cancelled, claims 42-53 were added, has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 21 recites “an electrical path extends from a top surface of the semiconductor device package to a bottom surface of the semiconductor device package” and claim 25, 47-49 recite “a redistribution layer” but the specification does not describe the claim limitation. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Fig. 2B only show a first interconnection structure [42] electrically connects with the semiconductor die. Therefore, the feature of “a redistribution layer disposed on the first insulating material and a first interconnection structure electrically connects the redistribution layer with the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 33 is objected to because of the following informalities:  claim 33 recites the limitation “defining a cavity recessed from the first surface of the first conductive base” which can be interpret as a process step while the claim is a device claim. Thus, it will cause confusion. Therefore, the above limitation should be rewritten, for example –.--     Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22,25, 42-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 21, claim 21 recites “an electrical path extends from a top surface of the semiconductor device package to a bottom surface of the semiconductor device package.” In Applicant’s remarks, Applicant merely states “Hsu, Otremba, and Igarashi (alone or combination) have not been shown to disclose or suggest "an electrical path extends from a top surface of the semiconductor device package to a 
In addition, claim 49 recites “the electrical path includes: a first electrical path extending from the first conductive connector to the second conductive base through the redistribution layer and the second interconnection structure; and a second electrical path extending from a second conductive connector to the first conductive base through the redistribution layer, the first interconnection structure, the semiconductor die and the conductive adhesive layer, wherein a length of the first electrical path is greater than a length of the second electrical path”. However, the specification and the drawings do not describe the claimed feature.
The specification is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same (37 C.F.R. 1.71). 
The instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus there is no evidence of a complete specific Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
Consequently, Applicant has not shown possession of the claimed invention at the time of the invention. Thus, claim 21 and all claims depending therefrom were not in possession of Applicant at the time of filing.

	Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22, 25, 42-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, claim 21 recites “an electrical path extends from a top surface of the semiconductor device package to a bottom surface of the semiconductor device package.” However, Applicant’s specification and the drawings also do not describe or show the claimed feature. Thus, it is unclear how the claimed electrical path 
For the purpose of this Action, the above limitation of claim 21 will be interpret and examine as -- an electrical path extends from a top surface of the semiconductor package to a bottom surface of the semiconductor package through an interconnection structure electrically connecting with the first conductive base--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Otremba et al. (US Pub. 20150194362).
Regarding claim 21, Otremba et al. discloses in Fig. 3 a semiconductor package, comprising: 
a first conductive base [216 and 222] comprising a sidewall; 
a second conductive base [238] electrically connected to the the first conductive base [216 and 222][through wiring 212];

a first insulating material [204] covering the semiconductor die [202], the second conductive base [238] and the sidewall of the first conductive base [216 and 222]; and 
an electrical path extends from a top surface of the semiconductor package to a bottom surface of the semiconductor package through an interconnection structure [220] electrically connecting with the first conductive base [216 and 222].

Claims 21, 42-44 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Park et al. (US Pat. 8089159).
Regarding claim 21, Park et al. discloses in Fig. 1, columns 3-8 a semiconductor package, comprising: 
a first conductive base [110] comprising a sidewall; 
a second conductive base [120] electrically connected to the first conductive base [110][through wiring 180, die 140, adhesion glue and metal layer 114];
a semiconductor die [140] disposed on first conductive base [110], the semiconductor die [140] having a first surface and a second surface opposite the first surface; and 
a first insulating material [190] covering the semiconductor die [140], the second conductive base [120] and the sidewall of the first conductive base [110]; and 


Regarding claims 42-44, Park et al. discloses in Fig. 1A, column 4, lines 36-56
a conductive layer [115] disposed on a bottom surface of the first conductive base [110];
wherein an elevation of the conductive layer [115] is lower than an elevation of a bottom surface of the first insulating material [190];
wherein the bottom surface of the first insulating material [190] is aligned with the bottom surface of the first conductive base [110].

Claims 33 and 51 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by McLellan et al. (US Pat. 7091581).
Regarding claims 33 and 51, McLellan et al. discloses in Fig. 1J a semiconductor package, comprising: 
a first conductive base [24] having a top surface, a bottom surface opposite the first surface and a lateral surface extending between the first surface and the second surface, and defining a cavity [38] recessed from the first surface of the first conductive base [24], wherein the lateral surface of the first conductive base [24] includes a first portion and a second portion not smoothly continuous with the first portion, wherein an 
a second conductive base [26] electrically connected to the first conductive base [24]; and 
a semiconductor die [22] disposed on the first conductive base [24];
wherein the first portion of the lateral surface of the first conductive base [24] is adjacent to the first surface of the first conductive base [24], wherein a thickness of the first portion of the lateral surface is approximately the same as a depth of the cavity [38].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 

Claims 21, 25, 45-49 are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. (US Pub. 20140367848) in view of Park et al. (US Pat. 8089159)
Regarding claim 21, Chi et al. discloses in Fig. 4o a semiconductor package, comprising: 
a first conductive base [die pad] comprising a sidewall paragraph [0050]]; 
a second conductive base electrically connected to the first conductive base [paragraph [0050]];

a first insulating material [144] covering the semiconductor die [124], the second conductive base; and 
an electrical path extends from a top surface of the semiconductor package to a bottom surface of the semiconductor package through an interconnection structure [1180] electrically connecting with the first conductive base.

    PNG
    media_image1.png
    235
    476
    media_image1.png
    Greyscale

Chi et al. fails to disclose
the first insulating material covering the sidewall of the first conductive base.
Park et al. discloses in Fig. 1A, column 8, lines 9-16
a first insulating material [190] covering the semiconductor die [140], the second conductive base [120] and the sidewall of the first conductive base [110].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Park et al. into the method of Chi et al. to include the first insulating material covering the sidewall of the first conductive base. The ordinary artisan would have been motivated to modify Chi et al. in the above manner for the purpose of isolating first conductive base and adjacent KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 25, 45, Chi et al. discloses in Fig. 4o 
a redistribution layer disposed on the first insulating material [144] and a first interconnection structure electrically connects the redistribution layer with the semiconductor die [124], wherein the first interconnection structure tapers toward the semiconductor die [124];
a first conductive connector [bump 192] disposed on the redistribution layer.

    PNG
    media_image2.png
    287
    476
    media_image2.png
    Greyscale


Regarding claims 42-44, Chi et al. fails to disclose
a conductive layer disposed on a bottom surface of the first conductive base;


wherein the bottom surface of the first insulating material is aligned with the bottom surface of the first conductive base.
Park et al. discloses in Fig. 1A, column 4, lines 36-56, column 8, lines 9-27
a conductive layer [115] disposed on a bottom surface of the first conductive base [110];
wherein an elevation of the conductive layer [112] is lower than an elevation of a bottom surface of the first insulating material [190];
wherein the bottom surface of the first insulating material [190] is aligned with the bottom surface of the first conductive base [110].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Park et al. into the method of Chi et al. to include a conductive layer disposed on a bottom surface of the first conductive base; wherein an elevation of the conductive layer is lower than an elevation of a bottom surface of the first insulating material; wherein the bottom surface of the first insulating material is aligned with the bottom surface of the first conductive base. The ordinary artisan would have been motivated to modify Chi et al. in the above manner for the purpose of enabling easy mounting conductive bases to an external device [column 8, lines 9-27 of Park et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).


a redistribution layer disposed on the first insulating material [144]; 
a first conductive connector [bump] disposed on the redistribution layer; and 
a second interconnection structure electrically connecting the redistribution layer with the second conductive base; 
wherein the electrical path includes a first electrical path extending from the first conductive connector to the second conductive base through the redistribution layer and the second interconnection structure.

    PNG
    media_image3.png
    312
    512
    media_image3.png
    Greyscale


Regarding claim 48, Chi et al. discloses in Fig. 4o, paragraph [0042], [0050] 
a redistribution layer disposed on the first insulating material [144]; 
a first conductive connector disposed on the redistribution layer; and 
a first interconnection structure electrically connecting the redistribution layer with the semiconductor die [124]; 


    PNG
    media_image4.png
    312
    512
    media_image4.png
    Greyscale


Regarding claim 49, Chi et al. discloses in Fig. 4o 
a redistribution layer disposed on the first insulating material [144]; 
a first conductive connector and a second conductive connector disposed on the redistribution layer; and 
a first interconnection structure electrically connecting the redistribution layer with the semiconductor die; 
a second interconnection structure electrically connecting the redistribution layer with the second conductive base; 

a first electrical path extending from the first conductive connector to the second conductive base through the redistribution layer and the second interconnection structure; and 
a second electrical path extending from a second conductive connector to the first conductive base through the redistribution layer, the first interconnection structure, the semiconductor die and the conductive adhesive layer, wherein a length of the first electrical path is greater than a length of the second electrical path.

    PNG
    media_image5.png
    306
    660
    media_image5.png
    Greyscale


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Otremba et al. (US Pub. 20150194362) as applied to claim 21 above and further in view of Yap et al. (US Pub. 20160005628).
Regarding claim 22, Otremba et al. discloses in Fig. 3

Otremba et al. fails to disclose
wherein the first conductive base includes a chamfered corner corresponding to the cavity.
Yap et al. discloses in Fig. 1, Fig. 6, paragraph [0053]
 wherein the first conductive base includes a chamfered corner corresponding to the cavity [24][Yap discloses the cavity may have other shapes that eliminate sharp corners such as generally rectangular cavities with rounded inside corners].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Yap et al. into the method of Otremba et al. to include wherein the first conductive base includes a chamfered corner corresponding to the cavity. The ordinary artisan would have been motivated to modify Otremba et al. in the above manner for the purpose of providing suitable alternative shape of the cavity that eliminate sharp corners thereby reducing the potential of defects forming in subsequent processes [paragraph [0053] of Yap et al.]. 

Claims 25 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Otremba et al. (US Pub. 20150194362) as applied to claim 21 above and further in view of Lee (US Pub. 20100193930).
Regarding claims 25 and 46, Otremba et al. discloses Fig. 3 in a redistribution layer [212] disposed on the first insulating material [204] and a first interconnection 
Otremba et al. fails to disclose
wherein the first interconnection structure tapers toward the semiconductor die;
wherein a length of the first interconnection structure is greater than a thickness of the semiconductor die.
Lee discloses in Fig. 15-Fig. 16
wherein the first interconnection structure [V9-V15] tapers toward the semiconductor die [S1-S4];
wherein a length of the first interconnection structure [V9-11] is greater than a thickness of the semiconductor die [S1-S3].
Lee further suggests that the length of the first interconnection structure can be varied.
Lee further discloses in Fig. 13-14 that the first interconnection structure alternatively can have vertical sidewalls.
Without unexpected result, the substitution of a via having vertical sidewalls for a via having tapered sidewalls would have been obvious to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Lee into the method of Otremba et al. to include wherein the first interconnection structure tapers toward the semiconductor die; wherein a length of the first interconnection structure is greater than a thickness of the semiconductor die. The ordinary artisan would have been motivated .

Claims 33, 35, 37-38, 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over ODA et al. (US Pub. 20150325763) in view of Mori et al. (US Pub. 20110201159)
Regarding claim 33 and 51, ODA discloses in Fig. 43
a first conductive base [11] having a top surface, a bottom surface opposite the first surface and a lateral surface extending between the first surface and the second surface, wherein the lateral surface of the first conductive base [11] includes a first portion and a second portion not smoothly continuous with the first portion;
a second conductive base [26] electrically connected to the first conductive base [11]; and 
a semiconductor die [21] disposed on the first conductive base [11].
wherein the first portion of the lateral surface of the first conductive base [11] is adjacent to the first surface of the first conductive base [11]
ODA fails to disclose
a cavity recessed from the first surface of the first conductive base;
wherein an elevation of an intersection edge between the first portion and the second portion is substantially the same as an elevation of a bottom surface of the cavity;
wherein a thickness of the first portion of the lateral surface is approximately the same as a depth of the cavity.
Mori et al. discloses in Fig. 3F-3G, paragraph [0048]

wherein an elevation of an intersection edge between the first portion and the second portion is substantially the same as an elevation of a bottom surface of the cavity;
wherein a thickness of the first portion of the lateral surface is approximately the same as a depth of the cavity.
Mori et al. further discloses in paragraph [0057] that alternatively, the first conductive base has no cavity.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Mori et al. into the method of ODA to include a cavity recessed from the first surface of the first conductive base; wherein an elevation of an intersection edge between the first portion and the second portion is substantially the same as an elevation of a bottom surface of the cavity; wherein a thickness of the first portion of the lateral surface is approximately the same as a depth of the cavity. The ordinary artisan would have been motivated to modify ODA in the above manner for the purpose of providing suitable shape of the first conductive base to accommodate the semiconductor device [paragraph [0048], [0057] of Mori et a.] and providing a package with reduced thickness. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 35, 37-38, 50 ODA discloses in Fig. 43
a first insulating material [24] covering the second conductive base [26] and the lateral surface of the first conductive base [11], wherein the first conductive base [11] 
a first insulating material [24] covering the second conductive base [26] and the lateral surface of the first conductive base [11], wherein the second conductive base [26] further comprises a vertical sidewall and a curved lateral surface, and the vertical sidewall of the second conductive base [26] is exposed from the first insulating material [24] and the curved lateral surface of the second conductive base [26] is covered by the first insulating material [24];
the second conductive base [26] further comprises a vertical sidewall and a curved lateral surface, and wherein the lateral surface of the first conductive base [11] is opposite to the curved lateral surface of the second conductive base [26];
wherein the vertical sidewall of the second conductive base [26] is coplanar with a lateral surface of the first insulating material [24];

Claims 34 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over McLellan et al. (US Pat. 7091581) as applied to claim 33 above and further in view of Huang et al. (US Pub. 20050258537).
Regarding claims 34 and 52, McLellan et al. discloses in Fig. 1J 

MacLellan et al. fails to disclose 
 wherein the depth of the cavity is greater than a thickness of the semiconductor die;
wherein an elevation of the top surface of the semiconductor die is lower than an elevation of the first surface of the first conductive base.
However, one of ordinary skill in the art would have recognized the finite number of predictable solutions for the relationship between the depth of the cavity and a thickness of the semiconductor die: the depth of the cavity is greater than/less than/equal to a thickness of the semiconductor die; or an elevation of the top surface of the semiconductor die is lower than/higher than/or same as an elevation of the first surface of the first conductive base. Absent unexpected results, it would have been obvious to try different depth of the cavity to accommodate the semiconductor die.
For further support, Huang et al. is cited.
Huang et al. discloses in Fig. 1, paragraph [0016] 
wherein the depth of the cavity [220] is greater than a thickness of the semiconductor die [20];
wherein an elevation of the top surface of the semiconductor die [20] is lower than an elevation of the first surface of the first conductive base [22].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Huang et al. into the method of MacLellan et al. to include wherein the depth of the cavity is greater than a .

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over ODA et al. (US Pub. 20150325763) in view of Mori et al. (US Pub. 20110201159) as applied to claim 33 above and further in view of Huang et al. (US Pub. 20050258537).
Regarding claim 53, ODA et al. discloses in Fig. 43 
a first insulating material [24] covering the second conductive base [26] and the lateral surface of the first conductive base [11], wherein the first conductive base [11] further comprises a vertical sidewall and the second conductive base [26] further comprises a vertical sidewall and a curved lateral surface, and wherein the lateral surface of the first conductive base [11] is curved and faces the curved lateral surface of the second conductive base [26], and wherein the vertical sidewall of the first conductive base [11] and the vertical sidewall of the second conductive base [26] are exposed from the first insulating material [24], wherein the first portion of the lateral surface of the first conductive base [11] is adjacent to the first surface of the first conductive base [11].
As stated above, Mori et al. discloses in Fig. 3F-3G, paragraph [0048]
wherein a thickness of the first portion of the lateral surface is approximately the same as a depth of the cavity.

ODA and Mori et al. fails to disclose 
wherein an elevation of the top surface of the semiconductor die is lower than an elevation of the first surface of the first conductive base.
However, one of ordinary skill in the art would have recognized the finite number of predictable solutions for the relationship between the top surface of the semiconductor die and the first surface of the first conductive base: an elevation of the top surface of the semiconductor die is lower than/higher than/or same as an elevation of the first surface of the first conductive base. Absent unexpected results, it would have been obvious to try different depth of the cavity resulting in different elevations of the top surface of the semiconductor die to accommodate the semiconductor die.
For further support, Huang et al. is cited.
Huang et al. discloses in Fig. 1, paragraph [0016] 

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Huang et al. into the method of MacLellan et al. to includewherein an elevation of the top surface of the semiconductor die is lower than an elevation of the first surface of the first conductive base. The ordinary artisan would have been motivated to modify MacLellan et al. in the above manner for the purpose of providing suitable size of the cavity to receive the semiconductor die.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-22, 25, 33-35, 37-38, 42-53 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822